 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 




Exhibit 10.3




















EQUITY INNS, INC.
 
2007 STOCK INCENTIVE PLAN













--------------------------------------------------------------------------------






 
ARTICLE I.
DEFINITIONS
1
     
1.01.
Acquiring Person
1
1.02.
Administrator
1
1.03.
Affiliate
1
1.04.
Agreement
1
1.05.
Associate
1
1.06.
Board
1
1.07.
Change in Control
2
1.08.
Code
2
1.09.
Committee
3
1.10.
Common Stock
3
1.11.
Company
3
1.12.
Continuing Director
3
1.13.
Control Affiliate
3
1.14.
Control Change Date
3
1.15.
Corresponding SAR
3
1.16.
Exchange Act
3
1.17.
Fair Market Value
4
1.18.
Incentive Award
4
1.19.
Initial Value
4
1.20.
Option
4
1.21.
Participant
4
1.22.
Performance Shares
5
1.23.
Person
5
1.24.
Plan
5
1.25.
Related Entity
5
1.26.
SAR
5
1.27.
Services
6
1.28.
Stock Award
6
     
ARTICLE II
PURPOSES
6
     
ARTICLE III
ADMINISTRATION
6
     
ARTICLE IV
ELIGIBILITY
7
     
ARTICLE V
COMMON STOCK SUBJECT TO PLAN
7
     
5.01
Common Stock Issued
7
5.02
Aggregate Limit
8
5.03
Reallocation of Shares
8
     
ARTICLE VI
OPTIONS
9
     
6.01.
Award
9
6.02.
Option Price
9
6.03.
Maximum Option Period
9
6.04.
Nontransferability
9
6.05.
Transferable Options
10
6.06.
Employee Status
10
6.07.
Exercise
10
6.08.
Payment
11
6.09.
Change in Control
11
6.10.
Shareholder Rights
11
6.11.
Disposition of Shares
11
     
ARTICLE VII
SARS
11
     
7.01.
Award
11
7.02.
Maximum SAR Period
12
7.03.
Nontransferability
12
7.04.
Transferable SARs
12
7.05.
Exercise
12
7.06.
Change in Control
13
7.07.
Employee Status
13
7.08.
Settlement
13
7.09.
Shareholder Rights
13
     
ARTICLE VIII
STOCK AWARDS
13
     
8.01.
Award
13
8.02.
Vesting
14
8.03.
Performance Objectives
14
8.04.
Employee Status
14
8.05.
Change in Control
15
8.06.
Shareholder Rights
15
     
ARTICLE IX
PERFORMANCE SHARE AWARDS
15
     
9.01.
Award
15
9.02.
Earning the Award
15
9.03.
Payment
16
9.04.
Shareholder Rights
16
9.05.
Nontransferability
16
9.06.
Transferable Performance Shares
16
9.07.
Employee Status
17
9.08.
Change in Control
17
     
ARTICLE X
INCENTIVE AWARDS
17
     
10.01.
Award
17
10.02.
Terms and Conditions
17
10.03.
Nontransferability
18
10.04.
Transferable Incentive Awards
18
10.05.
Employee Status
18
10.06.
Change in Control
18
10.07.
Shareholder Rights
18
     
ARTICLE XI
CHANGE IN CONTROL
19
     
11.01.
Excise Tax
19
11.02.
Impact of Change in Control
19
11.03.
Assumption Upon Change in Control
20
11.04.
Cash-Out Upon Change in Control
20
     
ARTICLE XII
ADJUSTMENT UPON CHANGE IN COMMON STOCK
20
     
ARTICLE XIII
COMPLIANCE WITH LAW AND APPROVAL OF
REGULATORY BODIES
 
21
     
ARTICLE XIV
GENERAL PROVISIONS
22
     
14.01.
Effect on Employment and Service
22
14.02.
Unfunded Plan
22
14.03.
Rules of Construction
22
     
ARTICLE XV
AMENDMENT
22
     
ARTICLE XVI
DURATION OF PLAN
23
     
ARTICLE XVII
EFFECTIVE DATE OF PLAN
23




--------------------------------------------------------------------------------


ARTICLE I  
 
 DEFINITIONS
 
1.01.  Acquiring Person
 
Acquiring Person means that a Person, considered alone or together with all
Control Affiliates and Associates of that Person, is or becomes directly or
indirectly the beneficial owner (as defined in Rule 13d-3 under the Exchange
Act) of securities representing at least twenty percent (20%) of (i) the
Company’s then outstanding securities entitled to vote generally in the election
of the Board; or (ii) Services’ then outstanding securities entitled to vote
generally in the election of the Board of Directors of Services.
 
1.02.  Administrator
 
Administrator means the Committee and any delegate of the Committee that is
appointed in accordance with Article III.
 
1.03.  Affiliate
 
Affiliate means any “subsidiary” or “parent” corporation (within the meaning of
Section 424 of the Code) of the Company.
 
1.04.  Agreement
 
Agreement means a written agreement (including any amendment or supplement
thereto) between the Company and a Participant specifying the terms and
conditions of a Stock Award, an award of Performance Shares, an Incentive Award
or an Option or SAR granted to such Participant.
 
1.05.  Associate
 
Associate, with respect to any Person, is defined in Rule 12b-2 of the General
Rules and Regulations under the Exchange Act. An Associate does not include the
Company or a majority-owned subsidiary of the Company.
 
1.06.  Board
 
Board means the Board of Directors of the Company.
 


--------------------------------------------------------------------------------





 
1.07.  Change in Control
 
Change in Control means (i) a Person is or becomes an Acquiring Person; (ii)
holders of the securities of the Company entitled to vote thereon approve any
agreement with a Person (or, if such approval is not required by applicable law
and is not solicited by the Company, the closing of such an agreement) that
involves the transfer of at least fifty percent (50%) of the Company’s total
assets on a consolidated basis, as reported in the Company’s consolidated
financial statements filed with the Securities and Exchange Commission; (iii)
holders of the securities of the Company entitled to vote thereon approve a
transaction (or, if such approval is not required by applicable law and is not
solicited by the Company, the closing of such a transaction) pursuant to which
the Company will undergo a merger, consolidation, or statutory share exchange
with a Person, regardless of whether the Company is intended to be the surviving
or resulting entity after the merger, consolidation, or statutory share
exchange, other than a transaction that results in the voting securities of the
Company carrying the right to vote in elections of persons to the Board
outstanding immediately prior to the closing of the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least 66 2/3% (sixty-six and two-thirds
percent) of the Company’s voting securities carrying the right to vote in
elections of persons to the Company’s Board, or such securities of such
surviving entity, outstanding immediately after the closing of such transaction;
(iv) the Continuing Directors cease for any reason to constitute a majority of
the Board; (v) holders of the securities of the Company entitled to vote thereon
approve a plan of complete liquidation of the Company or an agreement for the
sale or liquidation by the Company of substantially all of the Company’s assets
(or, if such approval is not required by applicable law and is not solicited by
the Company, the commencement of actions constituting such a plan or the closing
of such an agreement); or (vi) the Board adopts a resolution to the effect that,
in its judgment, as a consequence of any one or more transactions or events or
series of transactions or events, a Change in Control of Services or of the
Company has effectively occurred. The Board shall be entitled to exercise its
sole and absolute discretion in exercising its judgment and in the adoption of
such resolution, whether or not any such transaction(s) or event(s) might be
deemed, individually or collectively, to satisfy any of the criteria set forth
in subparagraphs (i) through (v) above.
 
1.08.  Code
 
Code means the Internal Revenue Code of 1986, and any amendments thereto.
 


--------------------------------------------------------------------------------





 
1.09.  Committee
 
Committee means the Compensation Committee of the Board.
 
1.10.  Common Stock
 
Common Stock means the common stock of the Company.
 
1.11.  Company
 
Company means Equity Inns, Inc.
 
1.12.  Continuing Director
 
Continuing Director means any member of the Board, while a member of the Board
and (i) who was a member of the Board on March 1, 1999 or (ii) whose nomination
for or election to the Board was recommended or approved by a majority of the
Continuing Directors.
 
1.13.  Control Affiliate
 
Control Affiliate with respect to any Person, means an affiliate as defined in
Rule 12b-2 of the General Rules and Regulations under the Exchange Act.
 
1.14.  Control Change Date
 
Control Change Date means the date on which a Change in Control occurs. If a
Change in Control occurs on account of a series of transactions, the “Control
Change Date” is the date of the last of such transactions.
 
1.15.  Corresponding SAR
 
Corresponding SAR means an SAR that is granted in relation to a particular
Option and that can be exercised only upon the surrender to the Company,
unexercised, of that portion of the Option to which the SAR relates.
 
1.16.  Exchange Act
 
Exchange Act means the Securities Exchange Act of 1934, as amended as of January
1, 1990.
 


--------------------------------------------------------------------------------





 
1.17.  Fair Market Value
 
Fair Market Value means, on any given date, the reported “closing” price of a
share of Common Stock in the New York over-the-counter market as reported by the
National Association of Securities Dealers, Inc. The preceding sentence to the
contrary notwithstanding, if the Common Stock is listed upon an established
stock exchange or exchanges, the Fair Market Value on any given date shall be
the highest closing price of the Common Stock on such exchange or exchanges. If,
on any given date, no share of Common Stock is traded on the New York
over-the-counter market or on an established stock exchange, then Fair Market
Value shall be determined with reference to the next preceding day that the
Common Stock was so traded.
 
1.18.  Incentive Award
 
Incentive Award means an award which, subject to such terms and conditions as
may be prescribed by the Administrator, entitles the Participant to receive a
cash payment from the Company or an Affiliate.
 
1.19.  Initial Value
 
Initial Value means the amount set forth in an Agreement evidencing an SAR
(which cannot be less than the Fair Market Value of one share of Common stock on
the date of grant of an SAR). If the Agreement evidencing an SAR does not
specify the Initial Value, then the Initial Value shall be the Fair Market Value
of one share of Common Stock on the date of grant of the SAR. Except as provided
in Article XII, the Administrator may not reduce the Initial Value of a
previously granted SAR, whether through amendment, cancellation, replacement
grant or any other means, without the approval of shareholders.
 
1.20.  Option
 
Option means a stock option that entitles the holder to purchase from the
Company a stated number of shares of Common Stock at the price set forth in an
Agreement.
 
1.21.  Participant
 
Participant means an employee of the Company or an Affiliate or a member of the
Board, who satisfies the requirements of Article IV and is selected by the
Administrator to receive an award of Performance Shares, a Stock Award, an
Option, an SAR, an Incentive Award or a combination thereof.
 


--------------------------------------------------------------------------------





 
1.22.  Performance Shares
 
Performance Shares means an award, in the amount determined by the
Administrator, stated with reference to a specified number of shares of Common
Stock, that in accordance with the terms of an Agreement entitles the holder to
receive a cash payment or shares of Common Stock or a combination thereof.
 
1.23.  Person
 
Person means any human being, firm, corporation, partnership, or other entity.
“Person” also includes any human being, firm, corporation, partnership, or other
entity as defined in sections 13(d)(3) and 14(d)(2) of the Exchange Act. The
term “Person” does not include the Company, Services or any Related Entity, and
the term Person does not include any employee-benefit plan maintained by the
Company, Services, or any Related Entity, and any person or entity organized,
appointed, or established by the Company, Services or any Related Entity for or
pursuant to the terms of any such employee-benefit plan, unless the Board or
Services’ Board determines that such an employee-benefit plan or such person or
entity is a “Person”.
 
1.24.  Plan
 
Plan means the Equity Inns, Inc. 2007 Stock Incentive Plan.
 
1.25.  Related Entity
 
Related Entity means any entity that is part of a controlled group of
corporations or is under common control with the Company within the meaning of
Sections 1563(a), 414(b) or 414(c) of the Code.
 
1.26.  SAR
 
SAR means a stock appreciation right that in accordance with the terms of an
Agreement entitles the holder to receive, with respect to each share of Common
Stock encompassed by the exercise of such SAR, the amount determined by the
Administrator and specified in an Agreement. In the absence of such a
determination, the holder shall be entitled to receive, with respect to each
share of Common Stock encompassed by the exercise of such SAR, the excess of the
Fair Market Value on the date of exercise over the Initial Value. References to
“SARs” include both Corresponding SARs and SARs granted independently of
Options, unless the context requires otherwise.
 


--------------------------------------------------------------------------------





 
1.27.  Services
 
Services means Equity Inns Services, Inc.
 
1.28.  Stock Award
 
Stock Award means shares of Common Stock awarded to a Participant under
Article VIII.
 
ARTICLE II  
 
PURPOSES
 
The Plan is intended to assist the Company and its Affiliates in recruiting and
retaining individuals with ability and initiative by enabling such persons to
participate in the future success of the Company and its Affiliates and to
associate their interests with those of the Company and its shareholders. The
Plan is intended to permit the grant of both Options qualifying under
Section 422 of the Code (“incentive stock options”) and Options not so
qualifying, and the grant of SARs, Stock Awards, Performance Shares and
Incentive Awards. No Option that is intended to be an incentive stock option
shall be invalid for failure to qualify as an incentive stock option. The
proceeds received by the Company from the sale of shares of Common Stock
pursuant to this Plan shall be used for general corporate purposes.
 
ARTICLE III  
 
ADMINISTRATION
 
The Plan shall be administered by the Administrator. The Administrator shall
have authority to grant Stock Awards, Performance Shares, Incentive Awards,
Options and SARs upon such terms (not inconsistent with the provisions of this
Plan), as the Administrator may consider appropriate. Such terms may include
conditions (in addition to those contained in this Plan), on the exercisability
of all or any part of an Option or SAR or on the transferability or
forfeitability of a Stock Award, an award of Performance Shares or an Incentive
Award. Notwithstanding any such conditions, the Administrator may, in its
discretion, (i) accelerate the time at which any Option or SAR may be exercised,
or the time at which a Stock Award may become transferable or nonforfeitable or
the time at which an Incentive Award or award of Performance Shares may be
settled or (ii) suspend the forfeiture of any award made under this Plan. In
addition, the Administrator shall have complete authority to interpret all
provisions of this Plan; to prescribe the form of Agreements; to adopt, amend,
and
 


--------------------------------------------------------------------------------



rescind rules and regulations pertaining to the administration of the Plan; and
to make all other determinations necessary or advisable for the administration
of this Plan. The express grant in the Plan of any specific power to the
Administrator shall not be construed as limiting any power or authority of the
Administrator. Any decision made, or action taken, by the Administrator or in
connection with the administration of this Plan shall be final and conclusive.
Neither the Administrator nor any member of the Committee shall be liable for
any act done in good faith with respect to this Plan or any Agreement, Option,
SAR, Stock Award, Incentive Award or award of Performance Shares. All expenses
of administering this Plan shall be borne by the Company.
 
The Committee, in its discretion, may delegate to one or more officers of the
Company all or part of the Committee’s authority and duties with respect to
grants and awards to individuals who are not subject to the reporting and other
provisions of Section 16 of the Exchange Act. The Committee may revoke or amend
the terms of a delegation at any time but such action shall not invalidate any
prior actions of the Committee’s delegate or delegates that were consistent with
the terms of the Plan.
 
ARTICLE IV  
 
ELIGIBILITY
 
Any employee of the Company or an Affiliate (including a corporation that
becomes an Affiliate after the adoption of this Plan), is eligible to
participate in this Plan if the Administrator, in its sole discretion,
determines that such person has contributed significantly or can be expected to
contribute significantly to the profits or growth of the Company or an
Affiliate. Members of the Board may be selected to participate in this Plan
without regard to whether they are employees of the Company or an Affiliate.
 
ARTICLE V  
 
COMMON STOCK SUBJECT TO PLAN
 
5.01. Common Stock Issued
 
Upon the award of Common Stock pursuant to a Stock Award or in settlement of an
award of Performance Shares, the Company may issue Common Stock from its
authorized but unissued Common Stock. Upon the exercise of any Option or SAR,
the Company may deliver to the Participant (or the Participant’s broker if the
Participant so directs), shares of Common Stock from its authorized but unissued
Common Stock.
 


--------------------------------------------------------------------------------





 
5.02. Aggregate Limit
 
The maximum aggregate number of shares of Common Stock that may be issued under
this Plan pursuant to the exercise of SARs and Options and the grant of Stock
Awards and the settlement of Performance Shares is 3,800,000 shares. The maximum
aggregate number of shares of Common Stock that may be issued under this Plan as
Stock Awards and in settlement of Performance Shares is 2,750,000 shares. The
maximum aggregate number of shares of Common Stock that may be issued under this
Plan and the maximum number of shares of Common Stock that may be issued as
Stock Awards and in settlement of Performance Shares shall be subject to
adjustment as provided in Article XII.
 
If an SAR is exercised and settled, in whole or in part, with shares of Common
Stock, the maximum aggregate number of shares that may be issued under this Plan
shall be reduced by the number of SARs exercised rather than the number of
shares issued in settlement of the exercise.
 
If shares are withheld upon the exercise of an Option or SAR on account of a
Participant’s related tax liability or if shares subject to a Stock Award or
Performance Share award are reduced, withheld or surrendered on account of a
Participant’s related tax liability, then the maximum aggregate number of shares
that may be issued under this Plan shall be reduced by the number of shares that
would have been issued upon the exercise of the Option or SAR or the number of
shares subject to the Stock Award or Performance Share award prior to the
withholding, reduction or surrender of shares on account of the Participant’s
related tax liability.
 
5.03. Reallocation of Shares
 
If an Option is terminated, in whole or in part, for any reason other than its
exercise or the exercise of a Corresponding SAR that is settled with shares of
Common Stock, the number of shares allocated to the Option or portion thereof
may be reallocated to other Options, SARs, Performance Shares, and Stock Awards
to be granted under this Plan. If an SAR is terminated, in whole or in part, for
any reason other than its exercise that is settled with shares of Common Stock
or the exercise of a related Option, the number of shares of Common Stock
allocated to the SAR or portion thereof may be reallocated to other Options,
SARs, Performance Shares, and Stock Awards to be granted under this Plan. If an
award of Performance Shares is terminated, in whole or in part, for any reason
other than its settlement with shares of Common Stock, the number of shares
allocated to the Performance Share
 


--------------------------------------------------------------------------------



award or portion thereof may be reallocated to other Options, SARs, Performance
Shares and Stock Awards to be granted under this Plan. If a Stock Award is
forfeited, in whole or in part, for any reason, the number of shares of Common
Stock allocated to the Stock Award or portion thereof may be reallocated to
other Options, SARs, Performance Shares and Stock Awards to be granted under
this Plan.
 
ARTICLE VI  
 
OPTIONS
 
6.01. Award
 
In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom an Option is to be granted and will specify
the number of shares of Common Stock covered by such awards; provided, however,
that no Participant may be granted Options in any calendar year covering more
than 450,000 shares.
 
6.02. Option Price
 
The price per share for shares of Common Stock purchased on the exercise of an
Option shall be determined by the Administrator on the date of grant, but shall
not be less than the Fair Market Value on the date the Option is granted. Except
as provided in Article XII, the Administrator may not reduce the Option price of
a previously granted Option, whether through amendment, cancellation,
replacement grant or any other means without the approval of shareholders.
 
6.03. Maximum Option Period
 
The maximum period in which an Option may be exercised shall be determined by
the Administrator on the date of grant, except that no Option that is an
incentive stock option shall be exercisable after the expiration of ten years
from the date such Option was granted. The terms of any Option that is an
incentive stock option may provide that it is exercisable for a period less than
such maximum period.
 
6.04. Nontransferability
 
Except as provided in Section 6.05, each Option granted under this Plan shall be
nontransferable except by will or by the laws of descent and distribution. In
the event of any transfer of an Option (by the Participant or his transferee),
the Option and any Corresponding SAR that relates to such Option must be
transferred to the same person or persons or entity or entities. Except as
provided in Section 6.05, during the lifetime of the Participant to whom the
Option is granted, the Option may be exercised only by the Participant. No right
or interest of a Participant in any Option shall be liable for, or subject to,
any lien, obligation, or liability of such Participant.
 


--------------------------------------------------------------------------------



 
6.05 Transferable Options
 
Section 6.04 to the contrary notwithstanding, if the Agreement provides, an
Option that is not an incentive stock option may be transferred by a Participant
to the Participant’s children, grandchildren, spouse, one or more trusts for the
benefit of such family members or a partnership in which such family members are
the only partners, on such terms and conditions as may be permitted under
Securities Exchange Commission Rule 16b-3 as in effect from time to time. The
holder of an Option transferred pursuant to this Section shall be bound by the
same terms and conditions that governed the Option during the period that it was
held by the Participant; provided, however, that such transferee may not
transfer the Option except by will or the laws of descent and distribution. In
the event of any transfer of an Option (by the Participant or his transferee),
the Option and any Corresponding SAR that relates to such Option must be
transferred to the same person or persons or entity or entities.
 
6.06. Employee Status
 
For purposes of determining the applicability of Section 422 of the Code
(relating to incentive stock options), or in the event that the terms of any
Option provide that it may be exercised only during employment or within a
specified period of time after termination of employment, the Administrator may
decide to what extent leaves of absence for governmental or military service,
illness, temporary disability, or other reasons shall not be deemed
interruptions of continuous employment.
 
6.07. Exercise
 
Subject to the provisions of this Plan and the applicable Agreement, an Option
may be exercised in whole at any time or in part from time to time at such times
and in compliance with such requirements as the Administrator shall determine;
provided, however, that incentive stock options (granted under the Plan and all
plans of the Company and its Affiliates) may not be first exercisable in a
calendar year for shares of Common Stock having a Fair Market Value (determined
as of the date an Option is granted) exceeding $100,000. An Option granted under
this Plan may be exercised with respect to any number of whole shares less than
the full number for which the Option could be exercised. A partial exercise of
an Option shall not affect the right to exercise the Option from time to time in
accordance with this Plan and the applicable Agreement with respect to the
remaining shares subject
 


--------------------------------------------------------------------------------



to the Option. The exercise of an Option shall result in the termination of any
Corresponding SAR to the extent of the number of shares with respect to which
the Option is exercised.
 
6.08. Payment
 
Subject to rules established by the Administrator and unless otherwise provided
in an Agreement, payment of all or part of the Option price may be made in cash,
a cash equivalent acceptable to the Administrator, or with shares of Common
Stock. If shares of Common Stock are used to pay all or part of the Option
price, the sum of the cash and cash equivalent and the Fair Market Value
(determined as of the day preceding the date of exercise) of the shares
surrendered must not be less than the Option price of the shares for which the
Option is being exercised.
 
6.09. Change in Control
 
Section 6.07 to the contrary notwithstanding and subject to Article XI, each
outstanding Option shall be fully exercisable (in whole or in part at the
discretion of the holder) on and after a Control Change Date.
 
6.10. Shareholder Rights
 
No Participant shall have any rights as a shareholder with respect to shares
subject to his Option until the date of exercise of such Option.
 
6.11. Disposition of Shares
 
A Participant shall notify the Company of any sale or other disposition of
shares acquired pursuant to an Option that was an incentive stock option if such
sale or disposition occurs (i) within two years of the grant of an Option or
(ii) within one year of the issuance of shares to the Participant. Such notice
shall be in writing and directed to the Secretary of the Company.
 
ARTICLE VII  
SARS
 
7.01. Award
 
In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom SARs are to be granted and will specify the
number of shares of Common Stock covered by such awards; provided, however, that
no Participant may be granted SARs in any calendar year covering more than
450,000 shares of Common Stock. For
 


--------------------------------------------------------------------------------



purposes of the foregoing limits, an Option and Corresponding SAR shall be
treated as a single award. In addition no Participant may be granted
Corresponding SARs (under all incentive stock option plans of the Company and
its Affiliates) that are related to incentive stock options which are first
exercisable in any calendar year for shares of Common Stock having an aggregate
Fair Market Value (determined as of the date the related Option is granted) that
exceeds $100,000.
 
7.02. Maximum SAR Period
 
The term of each SAR shall be determined by the Administrator on the date of
grant, except that no SAR shall have a term of more than ten years from the date
the SAR was granted. The terms of any SAR may provide that it has a term that is
less than such maximum period.
 
7.03. Nontransferability
 
Except as provided in Section 7.04, each SAR granted under this Plan shall be
nontransferable except by will or by the laws of descent and distribution. In
the event of any such transfer, a Corresponding SAR and the related Option must
be transferred to the same person or persons or entity or entities. During the
lifetime of the Participant to whom the SAR is granted, the SAR may be exercised
only by the Participant. No right or interest of a Participant in any SAR shall
be liable for, or subject to, any lien, obligation, or liability of such
Participant.
 
7.04. Transferable SARs
 
Section 7.03 to the contrary notwithstanding, if the Agreement provides, an SAR,
other than a Corresponding SAR that is related to an incentive stock option, may
be transferred by a Participant to the Participant’s children, grandchildren,
spouse, one or more trusts for the benefit of such family members or a
partnership in which such family members are the only partners, on such terms
and conditions as may be permitted under Securities Exchange Commission Rule
16b-3 as in effect from time to time. The holder of an SAR transferred pursuant
to this Section shall be bound by the same terms and conditions that governed
the SAR during the period that it was held by the Participant; provided,
however, that such transferee may not transfer the SAR except by will or the
laws of descent and distribution. In the event of any transfer of a
Corresponding SAR (by the Participant or his transferee), the Corresponding SAR
and the related Option must be transferred to the same person or person or
entity or entities.
 


--------------------------------------------------------------------------------





 
7.05. Exercise
 
Subject to the provisions of this Plan and the applicable Agreement, an SAR may
be exercised in whole at any time or in part from time to time at such times and
in compliance with such requirements as the Administrator shall determine;
provided, however, that a Corresponding SAR that is related to an incentive
stock option may be exercised only to the extent that the related Option is
exercisable and only when the Fair Market Value exceeds the option price of the
related Option. An SAR granted under this Plan may be exercised with respect to
any number of whole shares less than the full number for which the SAR could be
exercised. A partial exercise of an SAR shall not affect the right to exercise
the SAR from time to time in accordance with this Plan and the applicable
Agreement with respect to the remaining shares subject to the SAR. The exercise
of a Corresponding SAR shall result in the termination of the related Option to
the extent of the number of shares with respect to which the SAR is exercised.
 
7.06. Change in Control
 
Section 7.05 to the contrary notwithstanding and subject to Article XI, each
outstanding SAR shall be fully exercisable (in whole or in part at the
discretion of the holder) on and after a Control Change Date.
 
7.07. Employee Status
 
If the terms of any SAR provide that it may be exercised only during employment
or within a specified period of time after termination of employment, the
Administrator may decide to what extent leaves of absence for governmental or
military service, illness, temporary disability or other reasons shall not be
deemed interruptions of continuous employment.
 
7.08. Settlement
 
At the Administrator’s discretion, the amount payable as a result of the
exercise of an SAR may be settled in cash, shares of Common Stock, or a
combination of cash and Common Stock. No fractional share will be deliverable
upon the exercise of an SAR but a cash payment will be made in lieu thereof.
 


--------------------------------------------------------------------------------





 
7.09. Shareholder Rights
 
No Participant shall, as a result of receiving an SAR, have any rights as a
shareholder of the Company or any Affiliate until the date that the SAR is
exercised and then only to the extent that the SAR is settled by the issuance of
Common Stock.
 
ARTICLE VIII  
 
STOCK AWARDS
 
8.01. Award
 
In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom a Stock Award is to be made and will specify
the number of shares covered by such awards; provided, however, that no
Participant may receive Stock Awards in any calendar year for more than 200,000
shares; provided, however, that a Stock Award that is issued in settlement of
the obligation of the Company or an Affiliate under a nonqualified deferred
compensation plan (as defined under Code section 409A) shall not be subject to
the individual annual award limit.
 
8.02. Vesting
 
The Administrator, on the date of the award, may prescribe that a Participant’s
rights in a Stock Award shall be forfeitable or otherwise restricted for a
period of time or subject to such conditions as may be set forth in the
Agreement. A Stock Award that is issued in settlement of the obligation of the
Company or an Affiliate under a nonqualified deferred compensation plan (as
defined under Code section 409A) shall be nonforfeitable to the same extent as
the Participant’s rights under the benefit that is settled by the Stock Award.
 
8.03. Performance Objectives
 
In accordance with Section 8.02, the Administrator may prescribe that Stock
Awards will become vested or transferable or both based on objectives stated
with respect to the Company’s return on equity, total earnings, earnings growth,
return on capital, Fair Market Value, Common Stock price appreciation, funds
from operations, adjusted funds from operations, funds from operations growth,
adjusted funds from operations growth, earnings before interest, taxes,
depreciation and amortization (“EBITDA”), EBITDA growth, total assets, total
shareholder returns, peer shareholder returns, dividend payout, increase in
revenue per available room, or such other measures as may be selected by the
Administrator. If
 


--------------------------------------------------------------------------------



the Administrator, on the date of award, prescribes that a Stock Award shall
become nonforfeitable and transferable only upon the attainment of performance
objectives, the shares subject to such Stock Award shall become nonforfeitable
and transferable only to the extent that the Administrator certifies that such
objectives have been achieved.
 
8.04. Employee Status
 
In the event that the terms of any Stock Award provide that shares may become
transferable and nonforfeitable thereunder only after completion of a specified
period of employment, the Administrator may decide in each case to what extent
leaves of absence for governmental or military service, illness, temporary
disability, or other reasons shall not be deemed interruptions of continuous
employment.
 
8.05. Change in Control
 
Sections 8.02, 8.03 and 8.04 to the contrary notwithstanding and subject to
Article XI, each outstanding Stock Award shall be transferable and
nonforfeitable on and after a Control Change Date.
 
8.06. Shareholder Rights
 
Prior to their forfeiture (in accordance with the applicable Agreement and while
the shares of Common Stock granted pursuant to the Stock Award may be forfeited
or are nontransferable), a Participant will have all rights of a shareholder
with respect to a Stock Award, including the right to receive dividends and vote
the shares; provided, however, that during such period (i) a Participant may not
sell, transfer, pledge, exchange, hypothecate, or otherwise dispose of shares
granted pursuant to a Stock Award, (ii) the Company shall retain custody of the
certificates evidencing shares granted pursuant to a Stock Award, and (iii) the
Participant will deliver to the Company a stock power, endorsed in blank, with
respect to each Stock Award. The limitations set forth in the preceding sentence
shall not apply after the shares granted under the Stock Award are transferable
and are no longer forfeitable.
 
ARTICLE IX  
 
PERFORMANCE SHARE AWARDS
 
9.01. Award
 
In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom an award of Performance Shares is to be made
and will specify the number of shares covered by such awards; provided, however,
that no Participant may receive an award of Performance Shares in any calendar
year for more than 200,000 shares of Common Stock.
 


--------------------------------------------------------------------------------



 
 
9.02. Earning the Award
 
The Administrator, on the date of the grant of an award, shall prescribe that
the Performance Shares, or portion thereof, will be earned, and the Participant
will be entitled to receive payment pursuant to the award of Performance Shares,
only upon the satisfaction of performance objectives and such other criteria as
may be prescribed by the Administrator during a performance measurement period
of at least one year. The performance objectives may be stated with respect to
the Company’s return on equity, total earnings, earnings growth, return on
capital, Fair Market Value, Common Stock price appreciation, funds from
operations, adjusted funds from operations, funds from operations growth,
adjusted funds from operations growth, earnings before interest, taxes,
depreciation and amortization (“EBITDA”), EBITDA growth, total assets, total
shareholder returns, peer shareholder returns, dividend payout, increase in
revenue per available room, or such other measures as may be selected by the
Administrator. No payments will be made with respect to Performance Shares
unless, and then only to the extent that, the Administrator certifies that such
objectives have been achieved.
 
9.03. Payment
 
In the discretion of the Administrator, the amount payable when an award of
Performance Shares is earned may be settled in cash, by the issuance of shares
of Common Stock, or a combination thereof. A fractional share of Common Stock
shall not be deliverable when an award of Performance Shares is earned, but a
cash payment will be made in lieu thereof.
 
9.04. Shareholder Rights
 
No Participant shall, as a result of receiving an award of Performance Shares,
have any rights as a shareholder until and to the extent that the award of
Performance Shares is earned and settled in shares of Common Stock. After an
award of Performance Shares is earned and settled in shares, a Participant will
have all the rights of a shareholder as described in Section 8.06.
 
9.05. Nontransferability
 
Except as provided in Section 9.06, Performance Shares granted under this Plan
shall be nontransferable except by will or by the laws of descent and
distribution. No right or interest of a Participant in any Performance Shares
shall be liable for, or subject to, any lien, obligation, or liability of such
Participant.
 


--------------------------------------------------------------------------------





 
9.06. Transferable Performance Shares
 
Section 9.05 to the contrary notwithstanding, if the Agreement provides, an
award of Performance Shares may be transferred by a Participant to the
Participant’s children, grandchildren, spouse, one or more trusts for the
benefit of such family members or a partnership in which such family members are
the only partners, on such terms and conditions as may be permitted under
Securities and Exchange Commission Rule 16b-3 as in effect from time to time.
The holder of Performance Shares transferred pursuant to this Section shall be
bound by the same terms and conditions that governed the Performance Shares
during the period that they were held by the Participant; provided, however that
such transferee may not transfer Performance Shares except by will or the laws
of descent and distribution.
 
9.07. Employee Status
 
In the event that the terms of any Performance Share award provide that no
payment will be made unless the Participant completes a stated period of
employment, the Administrator may decide to what extent leaves of absence for
government or military service, illness, temporary disability, or other reasons
shall not be deemed interruptions of continuous employment.
 
9.08. Change in Control
 
Sections 9.02 to the contrary notwithstanding and subject to Article XI, on and
after a Control Change Date, each outstanding Performance Share award shall be
earned as of a Control Change Date. To the extent the Agreement provides that
the Performance Share award will be settled with shares of Common Stock, such
shares shall be nonforfeitable and transferable as of the Control Change Date.
 
ARTICLE X  
 
INCENTIVE AWARDS
 
10.01. Award
 
The Administrator shall designate Participants to whom Incentive Awards are
made. All Incentive Awards shall be finally determined exclusively by the
Administrator under the procedures established by the Administrator; provided,
however, that no Participant may receive an Incentive Award payment in any
calendar year that exceeds $2,500,000.
 


--------------------------------------------------------------------------------





 
10.02. Terms and Conditions
 
The Administrator, at the time an Incentive Award is made, shall specify the
terms and conditions which govern the award. Such terms and conditions shall
prescribe that the Incentive Award shall be earned only upon, and to the extent
that, performance objectives are satisfied. The performance objectives may be
stated with respect to the Company’s return on equity, total earnings, earnings
growth, return on capital, Fair Market Value, Common Stock price appreciation,
funds from operations, adjusted funds from operations, funds from operations
growth, adjusted funds from operations growth, earnings before interest, taxes,
depreciation and amortization (“EBITDA”), EBITDA growth, total assets, total
shareholder returns, peer shareholder returns, dividend payout, increase in
revenue per available room, or such other measures as may be selected by the
Administrator. Such terms and conditions also may include other limitations on
the payment of Incentive Awards including, by way of example and not of
limitation, requirements that the Participant complete a specified period of
employment with the Company or an Affiliate. The Administrator, at the time an
Incentive Award is made, shall also specify when amounts shall be payable under
the Incentive Award and whether amounts shall be payable in the event of the
Participant’s death, disability, or retirement.
 
10.03. Nontransferability
 
Except as provided in Section 10.04, Incentive Awards granted under this Plan
shall be nontransferable except by will or by the laws of descent and
distribution. No right or interest of a Participant in an Incentive Award shall
be liable for, or subject to, any lien, obligation, or liability of such
Participant.
 
10.04. Transferable Incentive Awards
 
Section 10.03 to the contrary notwithstanding, if provided in an Agreement, an
Incentive Award may be transferred by a Participant to the Participant’s
children, grandchildren, spouse, one or more trusts for the benefit of such
family members or to a partnership in which such family members are the only
partners, on such terms and conditions as may be permitted by Securities
Exchange Commission Rule 16b-3 as in effect from time to time. The holder of an
Incentive Award transferred pursuant to this Section shall be bound by the same
terms and conditions that governed the Incentive Award during the period that it
was held by the Participant; provided, however, that such transferee may not
transfer the Incentive Award except by will or the laws of descent and
distribution.
 


--------------------------------------------------------------------------------





 
10.05. Employee Status
 
If the terms of an Incentive Award provide that a payment will be made
thereunder only if the Participant completes a stated period of employment, the
Administrator may decide to what extent leaves of absence for governmental or
military service, illness, temporary disability or other reasons shall not be
deemed interruptions of continuous employment.
 
10.06. Change in Control
 
Section 10.02 to the contrary notwithstanding and subject to Article XI, any
Incentive Award shall be earned in its entirety as of a Control Change Date.
 
10.07. Shareholder Rights
 
No Participant shall, as a result of receiving an Incentive Award, have any
rights as a shareholder of the Company or any Affiliate on account of such
award.
 
ARTICLE XI  
 
CHANGE IN CONTROL
 
11.01. Excise Tax
 
A Participant shall be entitled to a payment under this Article XI if (a) any
benefit, payment, accelerated exercisability or vesting or other right under
this Plan constitutes a “parachute payment” (as defined in Code Section
280G(b)(2)(A), but without regard to Code Section 280G(b)(2)(A)(ii)), with
respect to such Participant and (b) the Participant incurs a liability under
Code Section 4999. The amount payable to a Participant described in the
preceding sentence shall be the amount required to indemnify the Participant and
hold him harmless from the application of Code Sections 280G and 4999. To effect
this indemnification, the Company must pay such Participant an amount sufficient
to pay the excise tax imposed on Participant under Code Section 4999 with
respect to benefits, payments, accelerated exercisability and vesting and other
rights under this Plan and any other plan or agreement, and any income,
employment, hospitalization, excise or other taxes attributable to the
indemnification payment. The benefit payable under this Article XI shall be
calculated and paid not later than the earlier of (i) the date any “Termination
Payment,” as defined in the Change in Control and Termination Agreement (if any)
between the Participant and the Company, is due, or (ii) twenty days after the
date (or extended filing date) on which the tax return reflecting liability for
the Code section 4999 excise tax is required to be filed with the Internal
 


--------------------------------------------------------------------------------



Revenue Service. Furthermore, a benefit may be payable under this Article
whether or not any benefit has yet become or ever becomes payable under any
Change in Control and Termination Agreement between the Participant and the
Company. To the extent such Change in Control and Termination Agreement or any
other plan or agreement also requires that a Participant be indemnified and held
harmless from the application of Code Sections 280G and 4999, any such
indemnification and the amount required to be paid to a Participant under this
Article XI shall be coordinated so that such indemnification is paid only once
and the Company’s obligation under this Article XI shall be satisfied to the
extent of any such other payment (and vice versa).
 
11.02. Impact of Change in Control
 
In accordance with Sections 6.09, 7.06, 8.05, 9.08 and 10.02, but subject to
Sections 11.03 and 11.04, upon a Control Change Date, (i) each Option and SAR
shall be fully exercisable, (ii) each Stock Award will become transferable and
nonforfeitable, (iii) each Performance Share shall be earned in its entirety,
and (iv) each Incentive Award shall be earned in its entirety.
 
11.03 Assumption Upon Change in Control
 
In the event of a Change in Control the Committee, in its discretion and without
the need for a Participant’s consent, may provide that an outstanding Option,
SAR, Stock Award, Performance Share or Incentive Award shall be assumed by, or
will be replaced by a substitute award granted by, the surviving entity in the
Change in Control. Such assumed or substituted award shall be of the same type
of award as the original Option, SAR, Stock Award, Performance Share or
Incentive Award being assumed or substituted. The assumed or substituted award
shall have a value, as of the Control Change Date, that is substantially equal
to the value of the original award (or the difference between the Fair Market
Value and the option price or Initial Value in the case of Options and SARs) as
the Committee determines is equitably required and such other terms and
conditions as may be prescribed by the Committee.
 
11.04 Cash-Out Upon Change in Control
 
In the event of a Change in Control the Committee, in its discretion and without
the need of a Participant’s consent, may provide that an outstanding Option,
SAR, Stock Award and Performance Share shall be cancelled in exchange for a
payment. The payment may be in cash, shares of Common Stock or other securities
or consideration received by shareholders in the Change in Control transaction.
The amount of the payment shall be an amount that is substantially equal to (i)
the amount by which the price per share received by
 


--------------------------------------------------------------------------------



stockholders in the Change in Control exceeds the Option price or Initial Value
in the case of an Option and SAR, or (ii) the price per share received by
stockholder for each share of Common Stock subject to a Stock Award and an award
of Performance Shares.
 
ARTICLE XII  
 
ADJUSTMENT UPON CHANGE IN COMMON STOCK
 
The maximum number of shares as to which Options, SARs, Performance Shares and
Stock Awards may be granted; the terms of outstanding Stock Awards, Options,
Performance Shares, Incentive Awards, and SARs; and the per individual
limitations on the number of shares of Common Stock for which Options, SARs,
Performance Shares, and Stock Awards may be granted must be adjusted in the
event that (i) the Company (a) effects one or more stock dividends, stock
split-ups, subdivisions or consolidations of shares or (b) engages in a
transaction to which Section 424 of the Code applies or (ii) there occurs any
other event which, in the judgment of the Committee necessitates such action.
The adjustments required under the preceding sentence shall be as the Committee
determines to be equitably required. Any determination made under this
Article XII by the Committee shall be final and conclusive.
 
The issuance by the Company of stock of any class, or securities convertible
into stock of any class, for cash or property, or for labor or services, either
upon direct sale or upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of stock or obligations of the Company convertible
into such stock or other securities, shall not affect, and no adjustment by
reason thereof shall be made with respect to, the maximum number of shares as to
which Options, SARs, Performance Shares and Stock Awards may be granted; the per
individual limitations on the number of shares for which Options, SARs,
Performance Shares and Stock Awards may be granted; or the terms of outstanding
Stock Awards, Options, Performance Shares, Incentive Awards or SARs.
 
The Committee may make Stock Awards and may grant Options, SARs, Performance
Shares, and Incentive Awards in substitution for performance shares, phantom
shares, stock awards, stock options, stock appreciation rights, or similar
awards held by an individual who becomes an employee of the Company or an
Affiliate in connection with a transaction described in the first paragraph of
this Article XII. Notwithstanding any provision of the Plan (other than the
limitation of Section 5.02), the terms of such substituted Stock Awards or
Option, SAR, Performance Shares or Incentive Award grants shall be as the
Committee, in its discretion, determines is appropriate.
 


--------------------------------------------------------------------------------





 
ARTICLE XIII  
 
COMPLIANCE WITH LAW AND APPROVAL OF
 
REGULATORY BODIES
 
No Option or SAR shall be exercisable, no shares of Common Stock shall be
issued, no certificates for shares of Common Stock shall be delivered, and no
payment shall be made under this Plan except in compliance with all applicable
federal and state laws and regulations (including, without limitation,
withholding tax requirements), any listing agreement to which the Company is a
party, and the rules of all domestic stock exchanges on which the Company’s
shares may be listed. The Company shall have the right to rely on an opinion of
its counsel as to such compliance. Any stock certificate issued to evidence
shares of Common Stock when a Stock Award is granted, a Performance Share is
settled or for which an Option or SAR is exercised may bear such legends and
statements as the Administrator may deem advisable to assure compliance with
federal and state laws and regulations. No Option or SAR shall be exercisable,
no Stock Award or Performance Share shall be granted, no shares of Common Stock
shall be issued, no certificate for shares of Common Stock shall be delivered,
and no payment shall be made under this Plan until the Company has obtained such
consent or approval as the Administrator may deem advisable from regulatory
bodies having jurisdiction over such matters.
 
ARTICLE XIV  
 
GENERAL PROVISIONS
 
14.01. Effect on Employment and Service
 
Neither the adoption of this Plan, its operation, nor any documents describing
or referring to this Plan (or any part thereof), shall confer upon any
individual any right to continue in the employ or service of the Company or an
Affiliate or in any way affect any right and power of the Company or an
Affiliate to terminate the employment or service of any individual at any time
with or without assigning a reason therefor.
 
14.02. Unfunded Plan
 
The Plan, insofar as it provides for grants, shall be unfunded, and the Company
shall not be required to segregate any assets that may at any time be
represented by grants under this Plan. Any liability of the Company to any
person with respect to any grant under this Plan shall be based solely upon any
contractual obligations that may be created pursuant to this Plan. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.
 


--------------------------------------------------------------------------------



 
 
14.03. Rules of Construction
 
Headings are given to the articles and sections of this Plan solely as a
convenience to facilitate reference. The reference to any statute, regulation,
or other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.
 
ARTICLE XV  
 
AMENDMENT
 
The Board may amend or terminate this Plan from time to time; provided, however,
that no amendment may become effective until shareholder approval is obtained if
(i) the amendment increases the aggregate number of shares of Common Stock that
may be issued under the Plan, (ii) the amendment changes the class of
individuals eligible to become Participants or (iii) the amendment is required
to be approved by shareholders under the rules of any exchange on which the
Common Stock is listed for trading. No amendment shall, without a Participant’s
consent, adversely affect any rights of such Participant under any Stock Award,
Performance Share Award, Option, SAR, or Incentive Award outstanding at the time
such amendment is made.
 
ARTICLE XVI  
 
DURATION OF PLAN
 
No Stock Award, Performance Share Award, Option, SAR, or Incentive Award may be
granted under this Plan more than ten years after the date that the Plan is
adopted by the Board. Stock Awards, Performance Share awards, Options, SARs, and
Incentive Awards granted before that date shall remain valid in accordance with
their terms.
 
ARTICLE XVII  
 
EFFECTIVE DATE OF PLAN
 
Options, SARs, Stock Awards, Performance Shares and Incentive Awards may be
granted under this Plan upon its approval by a majority of the votes entitled to
be cast by the Company’s shareholders, voting either in person or by proxy, at a
duly held shareholders’ meeting at which a quorum is present, within twelve
months of the Plan’s adoption by the Board.
 
 